                     Case 18-12566-PGH        Doc 59    Filed 08/07/19    Page 1 of 3

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                                                      CASE NO.: 18-12566-BKC-JKO
                                                                   PROCEEDING UNDER CHAPTER 13

IN RE:

DIANNE P. RAMLAL
XXX-XX-5491

_____________________________/
DEBTOR

                    TRUSTEE'S MOTION TO DISMISS AND CERTIFICATE OF
                    SERVICE OF COURT GENERATED NOTICE OF HEARING

   COMES NOW, Robin R. Weiner, Standing Chapter 13 Trustee in the above-referenced bankruptcy
case ("Trustee"), and files her Motion to Dismiss pursuant to 11 U.S.C. §1307(c) for the reason(s) set forth
below:

   1.    Failure to make required payments under the Plan as required by 11 U.S.C. §1307;

    WHEREFORE, your movant recommends it is in the best interest of the creditors and the estate that
this petition under Chapter 13 be dismissed.

   I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Trustee's Motion to
Dismiss and Certificate of Service of Court Generated Notice of Hearing was served, via U.S. first class
mail, certified mail and/or CM/ECF, upon the parties listed on the attached service list this 7th day of
August, 2019.

                                                                 /s/ Robin R. Weiner
                                                             _____________________________________
                                                                 ROBIN R. WEINER, ESQUIRE
                                                                 STANDING CHAPTER 13 TRUSTEE
                                                                 P.O. BOX 559007
                                                                 FORT LAUDERDALE, FL 33355-9007
                                                                 TELEPHONE: 954-382-2001
                                                                 FLORIDA BAR NO.: 861154
               Case 18-12566-PGH   Doc 59   Filed 08/07/19   Page 2 of 3
                                                                         MOTION TO DISMISS
                                                                  CASE NO.: 18-12566-BKC-JKO

                                   SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
DIANNE P. RAMLAL
1747 FUNSTON ST
APT 8
HOLLYWOOD, FL 33020-6413

ATTORNEY FOR DEBTOR
CHAD T. VAN HORN, ESQUIRE
330 N ANDREWS AVENUE
SUITE 450
FT. LAUDERDALE, FL 33301

CREDITOR(S)
ANDREW J. MEYERS, ESQUIRE
115 S ANDREWS AVENUE
FORT LAUDERDALE, FL 33301

BROWARD COUNTY RECORDS, TAXES & TREASURY DIV.
115 S ANDREWS AVENUE ROOM A100
FT LAUDERDALE, FL 33301

JONATHAN WHITE AS TRUSTEE
JONATHAN WHITE REVOCABLE TRUST
POB 37
DEERFIELD BEACH, FL 33443-0037

MARC BROWN, P.A.
1995 E. OAKLAND PARK BLVD SUITE 310
FORT LAUDERDALE, FL 33306

NAVIENT SOLUTIONS, INC.
C/O DEPARTMENT OF EDUCATION LOAN SERVICES
POB 9635
WILKES-BARRE, PA 18773-9635

NAVIENT SOLUTIONS, INC.
C/O DEPARTMENT OF EDUCATION SERVICING
POB 740351
ATLANTA, GA 30374-0351
                Case 18-12566-PGH   Doc 59   Filed 08/07/19   Page 3 of 3
                                                                          MOTION TO DISMISS
                                                                   CASE NO.: 18-12566-BKC-JKO

PORTFOLIO RECOVERY ASSOCIATES, LLC
POB 12914
NORFOLK, VA 23541

PORTFOLIO RECOVERY ASSOCIATES, LLC
POB 41067
NORFOLK, VA 23541

SUMMIT FINANCIAL CORPORATION
100 NW 100TH AVENUE
PLANTATION, FL 33324

SUMMIT FINANCIAL CORPORATION
POB 9013
ADDISON, TX 75001

UNITED STATES TREASURY
POB 7317
PHILADELPHIA, PA 19101-7317

WESTLAKE FINANCIAL SERVICES
4751 WILSHIRE BLVD, SUITE 100
LOS ANGELES, CA 90010
